Title: From George Washington to John Hoskins Stone, 23 December 1796
From: Washington, George
To: Stone, John Hoskins


                        
                            Dear Sir, 
                            Philadelphia 23d Decr 1796.
                        
                        Yesterday I received your letter of the 16th instant, covering the resolutions
                            of the Senate and House of Delegates of the State of Maryland, passed on the 13th &
                            14th—The very obliging and friendly terms in which you have made this communication, merit
                            my sincere thanks. 
                        The manner in which the two branches of the legislature of Maryland have
                            expressed their sense of my services, is too honourable, and too affectionate ever to be
                            forgotten. Without assigning to my exertions the extensive influence they are pleased to
                            ascribe to them, I may with great truth say that, the exercise of every faculty I possessed
                            was joined to the efforts of the virtue, talents and valour of my fellow–citizens to effect
                            our Independence: and I concur with the Legislature in repeating, with pride and joy, what
                            will be an everlasting honor to our country, that our revolution was so distinguished for
                            moderation virtue & humanity, as to merit the eulogium they have pronounced of being
                            unsullied with a crime.
                        
                        With the same entire devotion to my country, every act of my civil
                            Administration has been aimed to secure to it those advantages which result from a stable
                            & free government; and with gratitudes to Heaven, I unite with the Legislature of
                            Maryland in the pleasing reflections, that our country has continued to feel the blessings
                            of peace, liberty & prosperity, whilst Europe and the Indies have been convulsed with
                            the horrors of a dreadful & desolating war—My ardent prayers are offered that those
                            afflicted regions may now speedily see their calamities terminated, and also feel the
                            blessings of returning peace.
                        I cannot omit my acknowledgements to the Senate and House of Delegates for the
                            manner in which they have noticed my late Address to my fellow citizens. This notice, with
                            similar acts in other States, leads me to hope that, the advice which therein I took the
                            liberty to offer as the result of much experience and reflection, may produce some good.
                        Their kind wishes for my domestic happiness, in my contemplated retirement, are
                            entitled to my cordial thanks. If it shall please God to prolong a life already far advanced
                            into the vale of years, no attending felicity can equal that which I shall feel in seeing
                            the administration of our government operating towards the Independence, prosperity and
                            welfare of the American People. With great respect & consideration I am—Dear Sir Your
                            most Obedt Servt
                        
                            Go: Washington
                            
                        
                    